COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  THE STATE OF TEXAS,                           §              No. 08-18-00002-CR

                            State,              §                Appeal from the

  v.                                            §               171st District Court

  ABRAHAM CONTRERAS,                            §            of El Paso County, Texas

                            Appellee.           §              (TC# 20160D06093)

                                                §

                                          ORDER

       The Court GRANTS the Appellee’s second motion for extension of time within which to

file the brief until March 25, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Mary Stillinger, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before March 25, 2019.


              IT IS SO ORDERED this 24th day of January, 2019.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.